DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D (figures 39-54) in the reply filed on November 19, 2021 is acknowledged, which read on all claims (1-22).  Although the disclosure describes different embodiments, the election requirement has been withdrawn since distinct embodiments are not claimed and all the claims read on a single embodiment. 
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim recites “an valance clip” which should read –a valance clip--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the rearward side” and “the rear section.” There is lack of antecedent basis for these terms in the claim.
Claim 12 recites “the forward section.” There is a lack of antecedent basis for the limitation in the claim.
Claims 13-19 depend from claim 12 and inherit the issues of claim 12 and are rejected for depending from a rejected claim.
Claim 20 recites “the rearward side” and “the rear section.” There is lack of antecedent basis for these terms in the claim.
Claim 20 recites “the forward section.” There is a lack of antecedent basis for the limitation in the claim.
Claims 21-22 depend from claim 20 and inherit the issues of claim 12 and are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lienert (DE 10 2013 101 588 A1, English translation has been attached).
Regarding claim 1, Lienert discloses a valance system, comprising: 
an adjustable valance clip (16) (Lienert: Figures 3 and 4); 

    PNG
    media_image2.png
    537
    668
    media_image2.png
    Greyscale

the adjustable valance clip (16) having: 
a forward section (38); 
the forward section extending from a forward end (adjacent 56) to a rearward end (adjacent 80); 
a rear section (24); 
the rear section extending from a forward end (adjacent 80) to a rearward end (closest to 14), the forward section and rear section connected to one another by a joint (46, 80, 82 form a pivoting joint);
an adjustment member (44) operably connected to the forward section (38) and the rear section (24) (Lienert: Figure 4); 

a valance (10); 
the valance having a clip feature (52) wherein the valance is attached to the adjustable valance clip by inserting the clip feature of the valance into the socket of the adjustable valance clip (Lienert: Figures 3 and 4); 
wherein the angle of the valance is adjustable by adjusting the forward section relative to the rear section (Lienert: Figures 3 and 4; the forward section rotates between the positions shown in the figures).
Regarding claim 2, wherein the adjustable valance clip is connected to a drapery track (14) (Lienert: Figures 1 and 2).  
Regarding claim 9, wherein the joint includes an axle (44) that is received in a socket (46) thereby facilitating angular adjustment of the forward section relative to the rear section.  
Regarding claim 10, wherein the forward section and the rear section angularly adjust with respect to one another (Lienert: Figures 3 and 4).  
Regarding claim 11, Lienert discloses a valance system, comprising: 
an adjustable valance clip (Lienert: Figures 3 and 4); 
the adjustable valance clip having: 
a forward section (38); 
the forward section extending from a forward end (adjacent 56) to a rearward end (adjacent 80); 
a rear section (24); 
the rear section extending from a forward end (adjacent 80) to a rearward end (closest to 14), the forward section and rear section connected to one another by a joint (46, 80, 82 form a pivoting joint); wherein the joint facilitates angular 
an adjustment member (44) operably connected to the forward section and the rear section; 
a socket (formed between 54 and wall of 84 which receives 52) connected to the forward end of the forward section; 
a valance (10); 
the valance having a clip feature (52);
wherein the valance (10) is attached to the adjustable valance clip by inserting the clip feature of the valance into the socket of the adjustable valance clip; 
wherein the angle of the valance is adjustable by adjusting the forward section relative to the rear section (Lienert: Figures 3 and 4).  
Regarding claim 12, Lienert discloses a valance system, comprising: 
an adjustable valance clip (16); 
the adjustable valance clip extending from a rearward end (adjacent 14) to a forward end (adjacent 10); 
the adjustable valance clip having a socket (between 54 and 84 receiving 52) positioned adjacent the forward end; 
the adjustable valance clip having an adjustment member (44) that is configured to facilitate angular adjustment of the socket (the adjustment member allows the forward end to pivot relative to the rearward end and the adjustment of the forward end results in an adjustment of the socket); 
a valance (10); 
the valance having a clip feature (52) extending outward from a rearward side of the valance (10) (Lienert: Figures 3 and 4); 

wherein the valance (10) is installed onto the adjustable valance clip by pressing the clip feature (52) of the valance into the socket of the adjustable valance clip; and 
wherein the angle of the valance (10) is adjusted by adjusting the forward section relative to the rear section (Lienert: Figures 3 and 4).  
Regarding claim 13, wherein the valance (10) is removed from the socket of the adjustable valance clip by pulling the clip feature of the valance out of the socket of the adjustable valance clip.  
Regarding claim 14, wherein the valance (10) is formed of a single continuous uninterrupted piece.  
Regarding claim 15, wherein the clip feature includes at least one friction member, and the socket includes at least one friction member, wherein when the clip feature is inserted within the socket, the at least one friction member of the clip feature engages the at least one friction member of the socket (it is understood that the surfaces of the clip feature and the socket provide a degree of friction).  
Regarding claim 16, wherein the clip feature is C-shaped or U-shaped when viewed from the side (Lienert: Figures 3 and 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5, 7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert, as applied in claims 1 and 12 above, in further view of Jones (US 239,049).
Regarding claims 3, 5, 7, 17, and 19, Lienert discloses that the adjustment member is a pin that extends laterally through the forward section and rearward section through the openings (at 46), not a screw having a head and threaded shaft. However, it would have been obvious to one having ordinary skill in the art to substitute the pin of Lienert which allows for angular adjustment with a screw having a head and threaded shaft since such substitution is known to equivalently allow for pivoting between members and therefore would allow for the equivalent adjustment of the valance. It is well known in the art that a screw is an alternative to a pin for providing equivalent pivoting connection between two elements, as taught by Jones; Jones discloses an element b which is hinged via element d which is provided as a pin or screw having a head, as shown in Figures 3 and 4.
Claims 4, 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert, as applied in claims 1 and 12 above, in further view of Toffey (US 2002/0014315).
Regarding claims 4, 6, 8, and 18, Lienert discloses that the adjustment member is in the form of a pin to allow angular adjustment between the forward and the rear section. Lienert fails to disclose that it includes a screw and a spring between the forward section and the rear section with the screw having a head and threaded shaft extending vertically through at least a portion of the forward section and the rearward section. However, Toffey discloses that it is known to provide angular adjustment between two elements and the adjustment be provided by a screw a spring between the two sections with the screw having a head and threaded shaft extending vertically through at least a portion of the two sections (Toffey: Figure 1). It would .
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert in further view of Fitzsimmons et al. (US 2003/0029822), hereinafter referred to as Fitzsimmons. 
Regarding claims 20 and 22, as best understood, Lienert discloses a valance system, comprising: 
a valance clip (16); 
the valance clip extending from a rearward end (in view of the 112 issues, best understood to be a rear section) to a forward end (best understood to be a forward section); 
the valance clip having a socket (between 54 and wall of 84) positioned adjacent the forward end; 
a valance (10); 
the valance extending a length between opposing ends (left and right sides); 
the valance having a forward side and a rearward side; 
the valance having a clip feature extending outward from the rearward side of the 5Application No.: 16/251,987PatentDocket No.: 24540.0178 valance; 
wherein the clip feature (52) is sized and shaped to frictionally fit within the socket of the valance clip (Lienert: Figure 3); 

wherein the angle of the valance is adjusted by adjusting the forward section (38) relative to the rear section (24) (Lienert: Figures 1-4), and 
wherein the valance clip includes an adjustment member (44) that is configured to facilitate angular adjustment of the socket.
Lienert fails to disclose a sock and end cap. However, Fitzsimmons discloses that it is known to provide a valance (6) with a sock (10) that extends between opposing ends and having a hollow interior (Fitzsimmons: Figure 4), and further provide the valance with end caps (at 2 and 3; Fitzsimmons: Figure 1), wherein the sock is installed over the valance and end caps to provide an easily replaceable decorative valance device. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lienert and provide the assembly with a sock and end caps as taught by Fitzsimmons in order to easily provide a valance with a different decorative appearance. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lienert and Fitzsimmons, as applied in claim 20 above, in further view of Attal (US 5,042,548).
Regarding claim 21, the system of Lienert as modified with Fitzsimmons teaches a sock and end caps but lacks end clips connected over the ends of the sock and end caps. However, Attal discloses that it is known for a valance system to include end clips (96) that connected to the end of end caps for the purpose of providing a cover to the ends of the assembly. It would have been obvious to one having ordinary skill in the art at the time of the invention to further provide end caps to the system of Lienert as modified with Fitzsimmons in order to cover the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, but not limited to: Lowry (US 2,277,240) teaches an adjustable valance clip. Tseng et al. (US 2018/0283093) teaches an adjustable valance clip. Zhang (US 7,730,923) teaches and adjustable valance clip. Anton (US 1,796,419), Hesener (US 4,590,642), and Bell (US 1,897,029) teach arrangements with springs and screws for angular adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634